DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.  Claims 1-6, 9, 11, 14, 16, and 18 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, Gaston et al. (US 2015/0358681 A1, herein Gaston) has been brought in, necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Courtright et al. (US 2015/0324811 A1, herein Courtright) in view of Ramer et al. (US 2008/0214162 A1, herein Ramer) in further view of Gaston (US 2015/0358681 A1, herein Gaston).
As per claim 1, Courtright teaches of a method comprising:
generating, for a digital survey comprising at least one digital survey question, a survey administration packet; associating, by at least one processor, digital content to be provided to a respondent client device with the survey administration packet (abstract which describes receiving survey data descriptive of a survey to be distributed to a plurality of respondents; and pg. 3, [0024-0028] which describes how the client may generate survey data using the client device, where the survey data can include information descriptive of a survey to be distributed, branding information associated with a particular product or service, demographic information identifying attributes of respondents, and a plurality of questions to be answered by the respondents; and pg. 4, [000033-0034] which describes how the market research device can analyze the survey data to identify the attributes of the survey to be distributed to the respondent devices, as well as where the scoring engine can analyze 
providing the digital content and the survey administration packet to a digital content distribution service for distribution to the respondent client device, wherein distribution of the survey administration packet to the respondent client device causes the respondent client device to:
provide a presentation of the digital content and a presentation of the at least one digital survey question of the digital survey (pg. 8, [0064] which describes the scoring engine which analyzes the survey to determine the attribute associated with use of rich media (e.g. images) for enhancing survey questions regarding brand recognition, such as when a question asks the respondent “Which of the following products are you using?” and several images of products or logos corresponding to different providers of the product may be shown to the respondent; and pg. 8, [0066] which describes the attribute associated with the use of audio/visual elements in the survey to indicate whether the survey includes video and/or audio content to be streamed to the respondent devices).
However, Courtright fails to explicitly teach of the survey administration packet to include content reconfiguring instructions and trigger event information, providing digital 
generating, for a digital survey comprising at least one digital survey question, a survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to modify a presentation of digital content with a presentation of the digital survey; associating, by the at least one processor, digital content to be provided to a respondent client device with the survey administration packet; and providing the digital content and the survey administration packet to a digital content distribution service for distribution to the respondent client device, wherein the distribution of the survey administration packet to the respondent client device causes the respondent client device to:
provide a presentation of the digital content; and
in response to detecting the trigger event defined by the trigger event information of the survey administration packet, access the content reconfiguring instructions of the survey to modify the presentation of the digital content with a presentation of the at least one digital survey question of the digital survey (abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.
However, Courtright in view of Ramer still fails to explicitly teach of providing digital content before presenting the digital survey. Gaston teaches of a peer group evaluation program for mass distributed digital content, including the ability to provide a presentation of the digital content before presenting the digital survey (abstract and pg. 1, [0006] which describes the invention where a sender submits digital content to a server, a screener views the digital content and provides an evaluation for the digital content, and a receiver receives the digital content; and pg. 2., [0029-0032] and Fig. 3 which describes how the server sends the digital content to the specified number of screeners and the screener may be asked for example if the information should be sent to anyone else or if they wanted to receive the information, and the screeners may have a predetermined amount of time in which to respond, if the screeners decide the content should be passed along, the digital content is passed on to the receivers; and pg. 3, [0033] and Fig. 4 which describes how when the receivers receive the digital 
Courtright in view of Ramer teaches of a scoring tool for research surveys deployed in a mobile environment including realtime surveying within mobile sponsored content. Gaston teaches of a peer group evaluation program for mass distributed digital content. All references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright in view of Ramer to include the presented survey questions after the provision of the digital content as taught by Gaston for the purpose of evaluating the content for usefulness of the content by other like-minded human beings filtering content in a way to eliminate many problems of prior content evaluation (Gaston, pg. 1, [0005]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content evaluation, therefore improving the overall content provision to end users.
As per claim 9, it refers to a non-transitory computer readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Courtright (US 2015/0324811 A1, herein Courtright) discloses the steps are performed by a computer-readable storage device (pg. 1, [0008], pg. 2, [0020] and Fig. 1).
As per claim 14, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the 

As per claim 2, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Ramer further teaches wherein distribution of the survey administration packet to the respondent client device further causes the respondent client device to detect the trigger event defined by the trigger event information of the survey administration packet (abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may be send back to the survey response analysis, that may further generate a survey analytic that may be presented for display to the user; and pg. 93, [0994] which describes how the survey content may include a question with choices to choose from, 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright to include the survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to replace a presentation of digital content with a presentation of the digital survey, as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.
As per claim 16, it refers to the system of claim 14 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

claim 3, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Ramer further teaches wherein the content reconfiguring instructions comprise instructions to, in response to the respondent client device detecting the triggering event, modify the presentation of the digital content by replacing the presentation of the digital content with the presentation of the at least one digital survey question (abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may be send back to the survey response analysis, that may further generate a survey analytic that may be presented for display to the user; and pg. 93, [0994] which describes how the survey content may include a question with choices to choose from, a short answer, a choice of short answers, a choice of images, etc. as well as where the 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright to include the survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to replace a presentation of digital content with a presentation of the digital survey, as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.

As per claim 4, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Ramer further teaches wherein the survey administration packet further comprises instructions to request, in response to the respondent client device detecting the trigger event, the at least one digital survey question from a digital survey database (abstract which describes 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.

As per claim 5, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Courtright further teaches wherein the survey administration packet further comprises: the at least one digital survey question (abstract which describes receiving survey data descriptive of a survey to be distributed to a plurality of respondents; and pg. 3, [0024-0028] which describes how the client may generate survey data using the client device, where the survey data can include information descriptive of a survey to be distributed, branding information associated with a particular product or service, demographic information identifying attributes of respondents, and a plurality of questions to be answered by the respondents; and pg. 4, [000033-0034] which describes how the market research device can analyze the survey data to identify the attributes of the survey to be distributed to the respondent devices, as well as where the scoring engine can analyze the survey data to identify the survey 
Ramer further teaches wherein the survey administration packet further comprises: the at least one digital survey question; and the content reconfiguring instructions to, in response to the respondent client device detected the trigger event, modify the presentation of the content by resizing the digital content and including the presentation of the at least one digital survey question together with the presentation of the digital content (abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright to include the survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to replace a presentation of digital content with a presentation of the digital survey, as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.

claim 8, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Ramer further teaches wherein detecting the trigger event comprises detecting that a threshold period of time has expired since a start of the presentation of the digital content on the respondent client device (abstract which describes associating a survey question with an interactive sponsored content; and pg. 51, [0464] which describes certain advertisements and their respective pricing as pay-for-performance, where advertisers are changed for certain calls, where certain calls are subject to overage fees, such as calls exceeding a given time threshold; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may be send back to the survey response analysis, that may further generate a survey analytic that may be presented for display to the user; and pg. 93, [0994] which describes how the survey content may include a question with choices to choose from, a short answer, a choice of short answers, a choice of images, 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright to include the survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to replace a presentation of digital content with a presentation of the digital survey, as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.
As per claim 13, it refers to the computer readable medium of claim 9 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.
As per claim 20, it refers to the system of claim 14 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 10, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 9, and Ramer further teaches of instructions that, when executed by the at least one processor, cause the computer device to:
receive an indication of a user interaction with the digital content by way of the respondent client device; and
automatically populate an answer to the at least one digital survey question based on the indication of the user interaction with the digital content ( abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may be send back to the survey response analysis, that may further generate a survey analytic that may be presented for display to the user; and pg. 93, [0994] which describes how the survey content may include a question with 
Courtright teaches of a scoring tool for research surveys deployed in a mobile environment. Ramer teaches of realtime surveying within mobile sponsored content. Both references are drawn to analyzing or evaluating surveys/questions, particularly in view the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright to include the survey administration packet comprising content reconfiguring instructions and trigger event information defining a trigger event for initializing the content reconfiguring instructions to replace a presentation of digital content with a presentation of the digital survey, as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.

As per claim 15, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 14, and Courtright further teaches of instructions that, when executed by the at least one processor, cause the system to provide, to a publisher client device, a graphical user interface comprising a plurality of selectable options, wherein the plurality of selectable options comprises options to define the trigger event and the survey administration packet (abstract which describes receiving survey data descriptive of a survey to be distributed to a plurality of respondents; and pg. 3, [0024-0028] which describes how the client may generate survey data using the client device, where the survey data can include information descriptive of a survey to be distributed, branding information associated with a particular product or service, demographic information identifying attributes of respondents, and a plurality of questions to be answered by the respondents; and pg. 4, [000033-0034] which describes how the market research device can analyze the survey data to identify the attributes of the survey to be distributed to the respondent devices, as well as where the scoring engine can analyze the survey data to identify the survey attributes, the attributes can include an attribute associated with the use of rich media (e.g. images), or an attribute associated with the use of audio/visual elements in the survey; and pg. 8, [0064] which describes the attribute associated with the use of rich media (e.g. images); and pg. 8, [0066] which describes the attribute associated with the use of audio/visual elements in the survey).

As per claim 17, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 14, and Ramer further teaches of instructions that, when executed by the at least one processor, cause the system to:
receive an indication of a user interaction with the digital content by way of the respondent client device; and
automatically populate an answer to the at least one digital survey question based on the indication of the user interaction with the digital content, wherein the at least one digital survey question comprises two or more digital survey questions that are both populated based on the received indication of the user interaction with the digital content (abstract which describes associating a survey question with an interactive sponsored content; and pg. 92, [0992] and Fig. 21 which describes how the survey content may be combined with survey content in an interactive content integration facility, where the combined survey content and the sponsored content may create an interactive sponsored content that may be presented to the user, where the user may engage with the survey content of the interactive sponsored content and provide a response to the survey content which may be analyzed and a survey analytic may be generated as result and may be presented for display to the user; and pg.92-93, [0992-0093] which describes the particular example of a user receiving an interactive sponsored content including survey content drawn to who will win the World Series this year including two buttons related to Red Sox and Rockies, as well as sponsored content such as an advertisement for sports clothing, where the user may click on one of the buttons (e.g. Red Sox), and the response may be send back to the survey response analysis, that may further generate a survey analytic that may be presented for display to the user; and pg. 93, [0994] which describes how the survey content may include a question with choices to choose from, a short answer, a choice of short answers, a choice of images, etc. as well as where the survey analytic may be a percentage of results, an image, a word, and the like, even a second survey content).
 as taught by Ramer for the purpose of providing the effective delivery of interactive sponsored content, which allows the interactive sponsored content to be bettered targeted to the intended audience (Ramer, pg. 93, [0095]). By doing so, one would reasonably expect the overall appeal of the invention to improve by increasing the accuracy and efficiency in content distribution based on user relevancy, therefore improving the overall content provision to end users and subsequent analysis for future action.

Claims 6-7, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Courtright et al. (US 2015/0324811 A1, herein Courtright) in view of Ramer et al. (US 2008/0214162 A1, herein Ramer) in further view of Gaston (US 2015/0358681 A1, herein Gaston) and Sinha et al. (US 2017/0213236 A1, herein Sinha).
As per claim 6, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 1, and Courtright further teaches of providing the digital content  (pg. 8, [0064] which describes the scoring engine which analyzes the survey to determine the attribute associated with use of rich media (e.g. images) for enhancing survey questions regarding brand recognition, such as when a question asks the respondent “Which of the following products are you using?” and several images of products or logos corresponding to different providers of the product may be shown to the respondent; and pg. 8, [0066] which describes the attribute associated with the use of audio/visual elements in the survey to indicate whether the survey includes video and/or audio content to be streamed to the respondent devices).
However, Courtright in view of Ramer in further view of Gaston still fails to explicitly teach of a control data set that does not include the digital content. Sinha teaches of the estimation of casual impact of digital market content, specifically including:
generating a control data set including the survey administration packet, and excluding the digital content; and
providing the control data set to the digital content distribution service for distribution to a different respondent client device, wherein, upon the different respondent client device receiving the control data set, the survey administration packet causes the different respondent client device to provide a presentation of the at least one digital survey question without providing a presentation of the digital content (abstract which describes the distinct marketing content provided to two sets of users, a first set of users receiving a first sequence including a particular item and a second set of users receiving a second sequence where the particular item from the first sequence is removed as well as the estimating the casual impact of the particular item based on the outcome between the two sets; and pg. 1, [0006-0007] which describes a first sequence of a plurality of items of digital marketing content provided to a first set of users, such as a sequence of A, B, C, X, and D, as well as constructing a second sequence of a plurality of items of digital marketing content by removing a particular item from the first sequence, such as a sequence of A, B, C, and D, which does not include the particular item X; and pg. 2, [0020] which describes how the typical practice of managing the digital marketing content is that users receive a sequence of content to prompt the user to move through these stages toward purchase of the goods or service; and pg. 2, [0024] which describes the generation of control and treatment groups from the data; and pg. 3, [0032] which describes how digital marketing content may assume a variety of forms such as email, advertisements, etc.; and pg. 3, [0033] which describes the causal impact system to estimate the resulting causal impact of a particular item of digital marketing content over a period of time during which several items of digital marketing content have been provided from marketing data obtained from sources that received the content; and pg. 3, [0036] which describes the identification of a first set of users as a treatment group receiving the particular item T as well as the identification of the second set of users as a control group receiving the matching digital marketing content sequence not including the particular item T).

As per claim 11, it refers to the computer readable medium of claim 9 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Courtright in view of Ramer in further view of Gaston and Sinha discloses all the elements of claim 6, and Sinha further teaches of determining an impact of the digital content based on a response corresponding to the at least one digital survey question received from the respondent client device, and further based on a response received from the different respondent client device (abstract which describes the distinct marketing content provided to two sets of users, a first set of users receiving a first sequence including a particular item and a second set of users receiving a second sequence where the particular item from the first sequence is removed as well as the estimating the casual impact of the particular item based on the outcome between the two sets; and pg. 1, [0006-0007] which describes a first sequence of a plurality of items of digital marketing content provided to a first set of users, such as a sequence of A, B, C, X, and D, as well as constructing a second sequence of a plurality of items of digital marketing content by removing a particular item from the first sequence, such as a sequence of A, B, C, and D, which does not include the particular item X; and pg. 2, [0020] which describes how the typical practice of managing the digital marketing content is that users receive a sequence of content to prompt the user to move through these stages toward purchase of the goods or service; and pg. 2, [0024] which describes the generation of control and treatment groups from the data; and pg. 3, [0032] which describes how digital marketing content may assume a variety of forms such as email, advertisements, etc.; and pg. 3, [0033] which describes the causal impact system to estimate the resulting causal impact of a particular item of digital marketing content over a period of time during which several items of digital marketing content have been provided from marketing data obtained from sources that received the content; and pg. 3, [0036] which describes the identification of a first set of users as a treatment group receiving the particular item T as well as the identification of the second set of users as a control group receiving the matching digital marketing content sequence not including the particular item T).

As per claim 12, it refers to the computer readable medium of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.
As per claim 19, it refers to the system of claim 18 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

claim 18, Courtright in view of Ramer in further view of Gaston discloses all the elements of claim 14, but fails to explicitly teach of a control data set that does not include the digital content. Sinha teaches of the estimation of casual impact of digital market content, specifically including:
instructions that, when executed by the at least one processor, cause the system to generate a control data set including the survey administration packet, and excluding the digital content; and
receive, from the different respondent client device, a response to the at least one digital survey question (abstract which describes the distinct marketing content provided to two sets of users, a first set of users receiving a first sequence including a particular item and a second set of users receiving a second sequence where the particular item from the first sequence is removed as well as the estimating the casual impact of the particular item based on the outcome between the two sets; and pg. 1, [0006-0007] which describes a first sequence of a plurality of items of digital marketing content provided to a first set of users, such as a sequence of A, B, C, X, and D, as well as constructing a second sequence of a plurality of items of digital marketing content by removing a particular item from the first sequence, such as a sequence of A, B, C, and D, which does not include the particular item X; and pg. 2, [0020] which describes how the typical practice of managing the digital marketing content is that users receive a sequence of content to prompt the user to move through these stages toward purchase of the goods or service; and pg. 2, [0024] which describes the generation of control and treatment groups from the data; and pg. 3, [0032] which describes how digital marketing content may assume a variety of forms such as email, 
Courtright in view of Ramer in further view of Gaston teaches of a scoring tool for research surveys deployed in a mobile environment, specifically including realtime surveying within mobile sponsored content and peer group evaluation program for mass distributed digital content. Sinha teaches of the estimation of casual impact of digital market content. All references are drawn to analyzing the provision of digital content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Courtright in view of Ramer in further view of Gaston to include the two groups (i.e. exposure group and control group) as taught by Sinha for the purpose of identifying positive outcomes in conversion of a product or service as well as determining if digital marketing content actually exhibited a negative effect on conversion. By doing so, one would reasonably expect the overall appeal of the invention to improve in accuracy of determining product or service conversions, therefore directly affecting revenue of the service provide as well as efficiency in control of provision of digital marketing content to users (Sinha, pg. 1, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683